     Case: 1:20-cv-00236-SA-DAS Doc #: 14 Filed: 08/11/21 1 of 1 PageID #: 310




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

ANTHONY STRONG                                                                      PETITIONER

v.                                                                        No. 1:20CV236-SA-DAS

STATE OF MISSISSIPPI                                                               RESPONDENT


                                      FINAL JUDGMENT

       In accordance with the memorandum opinion issued today in this cause, the instant petition

for a writ of habeas corpus is DISMISSED.

       SO ORDERED, this, the 11th day of August, 2021.

                                                     /s/ Sharion Aycock
                                                     U. S. DISTRICT JUDGE
